Name: 2006/373/EC: Commission Decision of 11 May 2006 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2006 under Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council (notified under document number C(2006) 1819)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  deterioration of the environment;  chemistry;  international trade;  production
 Date Published: 2007-05-08; 2006-05-30

 30.5.2006 EN Official Journal of the European Union L 142/26 COMMISSION DECISION of 11 May 2006 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2006 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2006) 1819) (Only the Dutch, English, French, German, Greek, Hungarian, Italian, Polish, Slovenian and Spanish texts are authentic) (2006/373/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council on Substances that Deplete the Ozone Layer (1), and in particular to Article 7 thereof, Whereas: (1) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 and Annex III of the Regulation. (2) Article 4(2)(i)(d) prohibits each producer and importer placing any methyl bromide on the market or using any for their own account after 31 December 2004. Article 4(4)(i)(b) allows a derogation from this prohibition if methyl bromide is used to meet the licensed requests for critical uses of those users identified as described in Article 3(2)(ii). The quantity of methyl bromide licensed for critical uses for the period 1 January to 31 December 2006 will be published in a separate Commission decision. (3) Article 4(2)(iii) allows a derogation from Article 4(2)(i)(d) if methyl bromide is imported or produced for quarantine and pre-shipment (QPS) applications. The amount of methyl bromide that can be imported or produced for these purposes in 2006 must not exceed the average of the calculated level of methyl bromide which a producer or importer placed on the market or used for its own account for QPS in the years 1996, 1997 and 1998. (4) Article 4(4)(i) allows a derogation from Article 4(2) if methyl bromide is imported for destruction or if it is imported for feedstock use. (5) Article 4(3)(i)(e) sets out the total calculated level of hydrochlorofluorocarbons which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2006. (6) The Commission has published a notice to importers in the Community of controlled substances that deplete the ozone layer (2) and has thereby received declarations on intended imports in 2006. (7) For hydrochlorofluorocarbons the allocation of quotas to producers and importers is in accordance with the provisions of Commission Decision 2005/103/EC of 5 February 2005 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 (3). (8) For the purpose of ensuring that operators and companies benefit from allocated import quotas in due time and thereby ensure the necessary continuity of their operations, it is appropriate that the present Decision shall apply from 1 January 2006. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(2) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2006 from sources outside the Community shall be 6 140 000 ozone depleting potential (ODP) kilograms. 2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2006 from sources outside the Community shall be 9 211 000 ODP kilograms. 3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2006 from sources outside the Community shall be 12 099 230 ODP kilograms. 4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2006 from sources outside the Community shall be 400 060 ODP kilograms. 5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2006 from sources outside the Community for quarantine and pre-shipment uses shall be 502 606 ODP kilograms. 6. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 for feedstock and destruction which may be released for free circulation in the Community in 2006 from sources outside the Community shall be 1 503 720 ODP kilograms. 7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2006 from sources outside the Community shall be 3 078 519,812 ODP kilograms. 8. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2006 from sources outside the Community shall be 162 612 ODP kilograms. Article 2 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2006 shall be for the purposes indicated and to the companies indicated in Annex I hereto. 2. The allocation of import quotas for halons during the period 1 January to 31 December 2006 shall be for the purposes indicated and to the companies indicated in Annex II hereto. 3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2006 shall be for the purposes indicated and to the companies indicated in Annex III hereto. 4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2006 shall be for the purposes indicated and to the companies indicated in Annex IV hereto. 5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2006 shall be for the purposes indicated and to the companies indicated in Annex V hereto. 6. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2006 shall be for the purposes indicated and to the companies indicated in Annex VI hereto. 7. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2006 shall be for the purposes indicated and to the companies indicated in Annex VII hereto. 8. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide, hydrobromofluorocarbons, hydrochlorofluorocarbons and bromochloromethane during the period 1 January to 31 December 2006 shall be as set out in Annex VIII hereto. Article 3 This Decision shall apply from 1 January 2006 and shall expire on 31 December 2006. Article 4 This Decision is addressed to the following undertakings: Agropest S.A. 91-765 Ã Ã ³dÃ º, PL-GÃ ³rnicza 12/14 Albemarle Chemicals Ã tang de la Gaffette Boulevard Maritime, BP 28 F-13521 Port-de-Bouc Albemarle Chemicals Parc Scientifique Einstein Rue du Bosquet 9 B-1348 Louvain-la-Neuve Alcobre S.A. C/Luis I, Nave 6-B PolÃ ­gono Industrial Vallecas E-28031 Madrid Ã Ã »Ã Ã ± Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ¬ Ã Ã Ã Ã ´Ã ¹Ã ± AE Ã Ã ´Ã Ã  Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ½Ã Ã ¹Ã Ã Ã ¬Ã Ã µÃ Ã  73, GR-152 31 Ã §Ã ±Ã »Ã ¬Ã ½Ã ´Ã Ã ¹, Ã Ã ¸Ã ®Ã ½Ã ± Arkema S.A. Cours Michelet  La DÃ ©fense 10 F-92091 Paris La DÃ ©fense Asahi Glass Europe B.V. World Trade Center Strawinskylaan 1525 NL-1077 XX Amsterdam Nederland Avantec S.A. Bld Henri Cahn, BP 27 F-94363 Bry-sur-Marne Cedex BaySystems Iberia C/ Pau ClarÃ ­s 196 E-08037 Barcelona Bromotirrena Via Torino, 4 I-04022 Fondi (LT) Calorie S.A. 503 Rue HÃ ©lÃ ¨ne Boucher Z.I. Buc  BP 33 F-78534 Buc Cedex CaraÃ ¯bes Froid SARL BP 6033 Ste ThÃ ©rÃ ¨se, Route du Lamentin F-97219 Fort-de-France, Martinique Cleanaway Ltd Airborne Close, Leigh-on-Sea Essex SS9 4EL United Kingdom Dow Deutschland Buetzflethersand D-21683 Stade DuPont de Nemours (Nederland) B.V. Baanhoekweg 22 3313 LA Dordrecht Nederland Dyneon GmbH D-84504 Burgkirchen Empor d.o.o. LeskoÃ ¡kova 9a SI-1000 Ljubljana, Slovenia Etis d.o.o. Trzaska 333 SI-1000 Ljubljana, Slovenia Eurobrom B. V. Postbus 158 2280 AD Rijswijk Nederland Fenner-Dunlop b.v. Oliemolenstraat 2 Drachten Nederland Fujifilm Electronic Materials Europe Keetberglaan 1A Haven 1061 B-2070 Zwijndrecht G.A.L Cycle-Air Ltd Ã Ã ´Ã Ã  Ã £Ã ¹Ã ½Ã ÃÃ ·Ã  3, Ã £Ã Ã Ã Ã ²Ã ¿Ã »Ã ¿Ã  PO Box 28385, Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã Ã ÃÃ Ã ¿Ã  Galco S.A. Avenue Carton de Wiart 79 B-1090 Brussels Galex S.A. BP 128 F-13321 Marseille Cedex 16 Great Lakes Chemical (Europe) Ltd Halebank, Widnes Cheshire WA8 8NS United Kingdom Harp International Ltd Gellihirion Industrial Estate Rhondda Cynon Taff Pontypridd CF37 5SX United Kingdom Honeywell Fluorine Products Europe B.V. Kempenweg 90 Postbus 264 6000 AG Weert Nederland Ineos Fluor Ltd PO Box 13, The Heath Runcorn, Cheshire WA7 4QF United Kingdom Laboratorios Miret SA (LAMIRSA) Geminis 4, Pol. Ind. Can Parellada E-08228 Les Fonts de Terrassa, Barcelona Matero PO Box 51744 3508 Ã Ã µÃ ¼Ã µÃ Ã Ã  Ã Ã ÃÃ Ã ¿Ã  Mebrom NV Assenedestraat 4 B-9940 Rieme Ertvelde Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ± Ã ¦Ã Ã Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã ¹ÃÃ ±Ã Ã ¼Ã ¬Ã Ã Ã ½ Ã .Ã . Ã Ã Ã ³Ã ¿Ã Ã Ã ¬Ã Ã ¹Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Ã , Ã ¤Ã ±Ã . ÃÃ Ã Ã ¯Ã ´Ã ± 10183 GR-54110 ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ · Poz Pliszka (PL) 45, SzczeciÃ ska St., PL-80-392 GdaÃ sk, Poland P.U.P.H. SOLFUM Sp. z o.o ul. Wojska Polskiego 83 PL-91-755 Ã Ã ³dÃ º Refrigerant Products Ltd N9 Central Park Estate Westinghouse Road Trafford Park Manchester M17 1PG United Kingdom Rhodia Organique Fine Ltd PO Box 46 St Andrews Road, Avonmouth Bristol BS11 9YF United Kingdom Sigma Aldrich Logistik GmbH Kappelweg 1 D-91625 Schnelldorf Sigma Aldrich Chimie SARL 80, rue de Luzais L'isle d'Abeau Chesnes, F-38297 St Quentin Fallavier Sigma Aldrich Company Ltd The Old Brickyard New Road Gillingham SP8 4XT United Kingdom SJB Chemical Products B.V. Wellerondom 11 3230 AG Brielle Nederland Solquimia Iberia, S.L. C/Duque de Alba No 3, 1o, E-28012 Madrid Solvay Organics GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Solexis SpA Viale Lombardia 20 I-20021 Bollate (MI) Syngenta Crop Protection Surrey Research Park 30 Priestly Road, Guildford Surrey GU2 7YH United Kingdom Synthesia EspaÃ ±ola s.a Conde Borrell, 62 E-08015 Barcelona Tazzetti Fluids S.r.l. Ms Micaela Brero Corso Europa n. 600/a Volpiano (TO) Unitor ASA Willembarendzstraat, 50 3165 AB Rotterdam/Albrandswaard Nederland Wigmors ul. Irysowa 5 51-117 WrocÃ aw Poland Zephyr Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. 6000 KecskemÃ ©t TatÃ ¡r sor 18. Hungary Done at Brussels, 11 May 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 2077/2004 (OJ L 359, 4.12.2004, p. 28). (2) OJ C 168, 8.7.2005, p. 33. (3) OJ L 33, 5.2.2005, p. 65. ANNEX I GROUPS I and II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2006. Company Cleanaway Ltd (UK) Honeywell Fluorine Products Europe (NL) Solvay Organics GmbH (DE) Solvay Solexis SpA (IT) Syngenta Crop Protection (UK) Tazzetti Fluids S.r.l. (IT) Unitor ASA (NL) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 2037/2000 for critical uses and for destruction during the period 1 January to 31 December 2006. Company Cleanaway Ltd (UK) Poz Pliszka (PL) Unitor SAS (NL) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2006. Company Dow Deutschland (DE) Fenner-Dunlop b.v. (NL) Phosphoric Fertilisers Industry (EL) ANNEX IV GROUP V Import quotas for 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2006. Company Fujifilm Electronic Materials Europe (BE) Arkema SA (FR) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for quarantine and pre-shipment applications, for feedstock uses and for destruction for the period 1 January to 31 December 2006. Company Agropest (PL) Albemarle Chemicals (FR) Albemarle Europe (BE) Alfa Agricultural Supplies (EL) Bromotirrena (IT) Cleanaway Ltd (UK) Eurobrom B.V. (NL) Great Lakes Chemicals (UK) Mebrom N.V. (BE) PUPH Solfum (PL) Sigma Aldrich Logistik (DE) Zephyr Kereskedelmi (HU) ANNEX VI GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 and in accordance with the provisions of Commission Decision 2005/103/EC for feedstock uses, process agents, for reclamation, for destruction and other applications allowed under Article 5 of Regulation (EC) No 2037/2000 for the period 1 January to 31 December 2006. Producer Arkema SA (FR) DuPont de Nemours (NL) Honeywell Fluorine Products (NL) Ineos Fluor Ltd (UK) Rhodia Organique (UK) Solvay Organics GmbH (DE) Solvay Solexis SpA (IT) Importer Alcobre (ES) Asahi Glass (NL) Avantec S.A. (FR) BaySystems Iberia (ES) Calorie S.A. (FR) CaraÃ ¯bes Froid SARL (FR) Dyneon (DE) Etis d.o.o. (SI) Empor d.o.o. (SI) Galco S.A. (BE) Galex S.A. (FR) G.AL. Cycle Air Ltd (CY) HARP International (UK) Matero (CY) Mebrom (BE) Refrigerant Products (UK) Sigma Aldrich Chimie (FR) Sigma Aldrich Company (UK) SJB Chemical Products (NL) Solquimia Iberia, SL (ES) Synthesia Espanola (ES) Unitor ASA (NL) Tazzetti Fluids S.r.l (IT) Wigmors (PL) ANNEX VII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses during the period 1 January to 31 December 2006. Company Albemarle Europe (BE) Eurobrom B.V. (NL) Laboratorios Miret S.A. (LAMIRSA) (ES) Sigma Aldrich Logistik (DE) ANNEX VIII (This Annex is not published because it contains confidential commercial information).